United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
H.G., Appellant
and
DEPARTMENT OF AGRICULTURE,
NATURAL RESOURCES CONSERVATION
SERVICE, Maquoketa, IA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 15-1413
Issued: December 29, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On June 16, 2015 appellant filed a timely appeal from a March 23, 2015 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). The Board docketed the
appeal as No. 15-1413.
The Board has duly considered the matter and finds that the case is not in posture for a
decision and must be remanded to OWCP. In its March 23, 2015 decision, OWCP denied
appellant’s request for reconsideration as untimely filed and lacking clear evidence of error. The
decision was issued under the name of Marla Spriggs, who is identified as a “[c]ommunications
[s]pecialist.”
Pursuant to 20 C.F.R. § 10.125(b), “OWCP claims staff apply the law, the regulations,
and its procedures to the facts as reported or obtained upon investigation” with regard to the
entitlement to benefits.
OWCP procedures do not designate signature authority to
communications specialists but rather to claims examiners, senior claims examiners, and district
directors.1 OWCP’s procedures contemplate that a senior claims examiner should deny untimely
1

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400 Exhibit 1
(February 2013).

applications for reconsideration which do not present clear evidence of error.2 As Ms. Spriggs is
not a senior claims examiner or other OWCP official with signature authority, she cannot be
considered “claims staff.” Consequently, OWCP has issued an inadequate decision with respect
to the requirements of its regulations and procedures. For this reason, the case will be remanded
to OWCP to issue an appropriate decision. Accordingly,
IT IS HEREBY ORDERED THAT the March 23, 2015 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: December 29, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

2

See id. at 2.1602.2(b); 2.1602.5(b) (October 2011). Section 2.1602.5(b) also states that the decision shall
include a brief evaluation of the evidence submitted. The Board notes that OWCP’s decision did not evaluate any of
the evidence submitted by appellant in finding that clear evidence of error was not established.

2

